PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/913,484
Filing Date: 6 Mar 2018
Appellant(s): MENTOR WORLDWIDE LLC



__________________
Etan S. Chatlynne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over FREUND (US 2011/0082546 A1) in view of Kuslich (US 5,549,679).
Regarding Claims 1 and 24, FREUND discloses a breast implant that comprises a silicone gel disposed within an enclosure (abstract and [0018]). 
FREUND discloses a breast implant comprising silicone gel disposed within an enclosure, but fails to disclose the enclosure with a bulbous portion, an orifice, and a throat portion disposed between the bulbous portion and the orifice and a cinching mechanism having a fastener, where the cinching mechanism is disposed about the throat.  
In the art of implants, Kuslich discloses a delivery sleeve (Figure 1), comprising an enclosure (40) having a bulbous portion (round portion of 40 as seen in Figure 2), an orifice (48), and a throat disposed between the bulbous portion and the orifice (where throat is the portion of enclosure between the orifice and the bulbous portion as seen in Figure 2), a tissue implant disposed within the enclosure (graft medium 52 as seen in Figure 6), and a cinching mechanism (Figure 19)  having a fastener (62) where the cinching mechanism is disposed about the throat (as seen in Figure 19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to deliver a silicone breast implant as taught by FREUND with the delivery sleeve as taught by Kuslich in order to provide a sterile and secure method for inserting a flexible implant in the body. 
Regarding Claim 2, FREUND in view of Kuslich discloses the invention substantially as claimed in regard to Claim 24, and Kuslich further discloses that the cinching mechanism is a string (Column 9, line 67).
Regarding Claim 8, FREUND in view of Kuslich discloses the invention substantially as claimed in regard to Claim 2, and Kuslich further discloses the orifice is a single orifice (Figure 2).
Regarding Claim 3, FREUND in view of Kuslich discloses the invention substantially as claimed in regard to Claim 2,  but does not specifically disclose the fastener as a hook and loop, cord lock, ratchet, elastic ring, magnetic ring, or a combination thereof. Kuslich does disclose the fastener as a simple staple (Figure 17), knot (Figure 18) or purse-string closure (Figure 19) which would be equivalent structures to the fasteners claimed as the prior art element performs the same function as the fasteners claimed and is not excluded by any explicit definition provided in the specification. As such, a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.
Regarding Claim 4, FREUND in view of Kuslich discloses the invention substantially as claimed in regard to Claim 3, and Kuslich also discloses the fastener is a releasable fastener (as is well known feature of a purse string closure).
(2) Response to Argument
In response to the appellant’s arguments submitted in the appeal brief, the examiner respectfully disagrees. 
Regarding the appellant’s argument that the modification justification is conclusory, the examiner disagrees, as it is reasonable to utilize a teaching from another medical device (i.e. the teaching of Kuslich) as an insertion device for the silicone breast implant of FREUND. The appellant does not provide evidence supported arguments, but speculates as to the functionality of the modification. 
Regarding the appellant’s argument that the modification would render the device of FREUND unsatisfactory for its intended use ad that the proposed modification would change the principle of operation of FREUND, the examiner disagrees, as the modification of the reference by Kuslich is not a bodily incorporation of the secondary reference, but is merely relied upon for the teaching of a delivery sleeve for use with the device of FREUND.  In response to appellant's argument that the combination of FREUND in view of Kuslich would be unsatisfactory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding the appellant’s argument that the examiner did not identify a problem with FREUND that Kuslich might solve, the examiner disagrees, as the requirement for the combination of references and relying on a teaching from a secondary reference does not require the examiner to identify a problem.  As the teaching of Kuslich provides a secure method of insertion for the implant of FREUND, the motivation to combine the references is evident.
Regarding the argument that FREUD alone already provides a sterile and secure method for inserting a flexible implant in the body, the examiner disagrees as there is always motivation for improvement of a device and the teaching from Kuslich provides such improvement. Please note:  the case law cited is not precedential, and the facts pulled from the cases appear to be unrelated as the secondary reference provides an improvement. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                                                                                                                                                                                                                                /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.